EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Lanzatella on 10/18/21.
The application has been amended as follows: 
Rejoin claim 60.
In claim 60, line 9, replace “the material” with –the self-repairing material--, in both instances.  
Cancel claim 61.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the particle as recited in claim 42; in particular the metal or alloy undercooled liquid metallic core comprising having a melting point in the range of 62°C to 250°C and an outer shell comprising an inorganic or organic adlayer comprising acetate, phosphate, or a combination thereof; wherein the core is a liquid when the liquid metallic core-shell particle has a temperature equal to room temperature (25°C).  Additionally, while Rasmussen appears to able to achieve an undercooled liquid metallic room temperature core particle and is open to using any acid there is no suggestion to use acetic, phosphoric, and/or other acids that result in the adlayer comprising acetate and/or phosphate and while the acids in Rasmussen can be found to be interchangeable with acetic and phosphoric acids in other     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CARLOS J GAMINO/Examiner, Art Unit 1735         

/ERIN B SAAD/Primary Examiner, Art Unit 1735